DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
The proposed amendments, filed 07/01/2022, after a final rejection mailed 05/23/2022, will not be entered because the amendments present new issues that require further search and/or consideration. 
Amendments to claim 1 further define the fluid ejection device to comprise a printhead, wherein the printhead comprises at least one of a thermal inkjet printhead or a piezoelectric inkjet printhead, and require the control portion to cause ejecting of a first fluid agent via the printhead and a second fluid agent via the printhead. Limitations regarding the properties of the second fluid are incorporated into the independent claim 1. The proposed amendments to claim 1 require further consideration but do not appear to have the potential to overcome previously-applied prior art. Additionally, the proposed amendments present new claims 21-23 which would require further search and consideration. 
Reconsideration of the prior art of record, as well as other prior art references, would be necessary to determine if the new claim language and new claims were or were not taught or suggested by the prior art.
Response to Arguments
Applicant's arguments filed 07/01/2022 with respect to the amended limitations have been considered but are moot as the amendments will not be entered at this time. 

/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754